IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: ADOPTION OF: D.G.D., A MINOR           : No. 9 MM 2022
                                              :
                                              :
PETITION OF: T.L.D., MOTHER                   :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of March, 2022, the “Request for Acceptance of

Submitted Filing” is GRANTED, the Petition for Leave to File Petition for Allowance of

Appeal Nunc Pro Tunc is DENIED.